NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  PATRICK CASEY MCAULEY, Petitioner.

                         No. 1 CA-CR 15-0053 PRPC
                             FILED 2-28-2017


    Petition for Review from the Superior Court in Maricopa County
                           No. CR1991-000922
                 The Honorable Karen A. Mullins, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Patrick Casey McAuley, Tucson
Petitioner



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.
                           STATE v. MCAULEY
                           Decision of the Court

W I N T H R O P, Judge:

¶1             Petitioner, Patrick Casey McAuley, petitions this court for
review of the summary dismissal of his fifth successive post-conviction
relief proceeding. In 1992, a jury found McAuley guilty of the first degree
murder of his wife. The trial court sentenced McAuley to imprisonment for
life without the possibility of release for twenty-five years, and we affirmed
his conviction and sentence on direct appeal.

¶2            McAuley argues that a report by the National Academy of
Sciences constitutes newly discovered evidence. We deny relief because
McAuley failed to present a colorable claim for relief. McAuley does not
identify the report, does not identify or address the subject or contents of
the report, and does not otherwise explain how the report has any relevance
to his case.

¶3             We recognize McAuley provided more information in his
petition for post-conviction relief below.1 Below, McAuley argued that the
report, “Strengthening Forensic Science in the United States: A Path
Forward,” was relevant to expert testimony regarding analysis of “fiber,
tire and shoeprint” evidence. McAuley, however, did not provide a copy
of the report; he simply quoted a portion of the report that suggested there
were two factors that should underlie the admission of and reliance upon
forensic evidence in criminal trials: “(1) the extent to which a particular
forensic discipline is founded on reliable scientific methodology that gives
it the capacity to accurately analyze evidence and report findings, and (2)
the extent to which practitioners in a particular forensic discipline rely on
human interpretation that could be tainted by error, the threat of bias, or
the absence of sound operational procedures and robust performance

1       We ordinarily decline to consider materials a defendant attempts to
incorporate into a petition for review by mere reference, and a petition for
review may not incorporate by reference any issue or argument; instead,
the petition must set forth specific claims, present sufficiently supported
argument, and include citations to the record. See Ariz. R. Crim. P.
32.9(c)(1)(iv) (stating that the petition must contain “[t]he reasons why the
petition should be granted” and either an appendix or “specific references
to the record,” but “shall not incorporate any document by reference, except
the appendices”); Ariz. R. Crim. P. 32.9(c)(1)(ii) (stating that the petition
must contain “[t]he issues which were decided by the trial court and which
the defendant wishes to present to the appellate court for review”); State v.
Rodriguez, 227 Ariz. 58, 61 n.4, ¶ 12, 251 P.3d 1045, 1048 n.4 (App. 2010)
(declining to address an argument not presented in the petition for review).


                                      2
                          STATE v. MCAULEY
                          Decision of the Court

standards.” Further, McAuley did not identify any expert witness
testimony or other evidence at issue, nor did he otherwise explain how
these two factors called into question the reliability of any evidence,
analysis, or opinion. Therefore, he failed to present a colorable claim for
relief, even in light of the additional information and arguments he
provided below.

¶4           Accordingly, we grant review, but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       3